United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 October 5, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 06-20005
                          Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

LESLIE TURNER,

                                      Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                        USDC No. 4:05-CR-204
                        --------------------

Before JONES, Chief Judge, and SMITH and STEWART, Circuit Judges.

PER CURIAM:*

     Appealing the Judgment in a Criminal Case, Leslie Turner

raises arguments that are foreclosed by United States v.

Daugherty, 264 F.3d 513, 518 (5th Cir. 2001), which rejected a

Commerce Clause challenge to the felon-in-possession-of-a-firearm

statute, 18 U.S.C. § 922(g).    The Government’s motion for summary

affirmance is GRANTED, and the judgment of the district court is

AFFIRMED.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.